DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 19 MARCH 2020.  The claim set considered is the set consisting of five (5) pages and the claims have status identifiers. 
Claims 1-8 and 10-12 have status identifiers as either Original or Currently Amended.  Claim 9 has been cancelled. 
Current pending claims for consideration are Claims 1-8 and 10-12 and the claims are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 MARCH 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 20 OCTOBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 MARCH 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12 APRIL 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 27 DECEMBER 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 18 MARCH 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “detection means.. that can detect”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Upon review of the specification, the “detection means in the present embodiment includes a one end-side light source S2 and a one end-side light receiving sensor S3 that are provided in such a manner as to sandwich the measurement flow channel 3 in the one end-side detection area 21, and an other end-side light source S4 and an other end side light receiving sensor S5 in the other end-side detection area 22.” [0044, 0073]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “pressing means that can press or pull the diaphragm” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely states that the claimed function of pressing is performed that can push or pull the diaphragm.  The use of the term ‘that can push or pull the diaphragm’ is not adequate structure for performing the function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure performs the claimed function.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed pressing means.  The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Claim Objections
Claims 1, 4 and 10 are objected to because of the following informalities:  In the instant claim, in the paragraph starting with ‘a communication opening which….’; the phrase, ‘provided on an other end’, should this be ‘provided on another end’?  Appropriate correction is required.  For examination purposes, the Examiner interprets the question phrase above to be ‘provided on another end’.  This is the same in Claim 4 and 10.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the above mentioned claim, this the instance of ‘which it is detected’; it is unclear to the Examiner what ‘it’ is referring to.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over CUSAK, US Patent 5,372,946, submitted on the Information Disclosure Statement on 19 MARCH 2020, US Patents Cite No. 1, and further in view of KASHIWADA, JP 2015-206608 A, submitted on the Information Disclosure Statement on 19 MARCH 2020, Foreign Patent Documents Cite No. 17.  
An English Machine Translation of the JP document’s description from espacenet.com has been obtained and has been used for the basis of the rejection below. 
The English Machine Translation of the description is included on the PTO-892. 
Applicant’s invention is drawn towards a device, a blood clotting time measurement cartridge. 
Regarding Claim 1, the CUSAK reference discloses a blood clotting time measurement cartridge, Figure 2, comprising: a measurement flow channel extended long with respect to a cross-sectional area, Figure 2, conduits 30/32, Column 6 line 4-18; an inlet which is provided on one end side of the measurement flow channel and through which blood can be introduced, Figure 2, fill aperture 38, column 6 line 4-18; a communication opening which is provided on an other end side of the measurement flow channel and through which suction or pressure application with respect to air in the measurement flow channel or the blood introduced from the inlet into the measurement flow channel can be performed, Figure 2, drive aperture 34/40, Column 6 line 4-44; and a detection area through which light can be transmitted with respect to a predetermined part in the measurement flow channel and in which it can be detected with light whether there is, in the predetermined part, Figure 2, 8a, 8b, region 44 where photosensor 81/82, Column 6 line 19-44, Column 8 line 22-33, the moving body or the blood making a reciprocating motion in the measurement flow channel in association with suction or pressure application of the air or the blood from the communication opening, abstract, Claim 8, blood is caused to reciprocally move within the conduit, Column 4 line 60-Column 5 line 11; an air chamber connected to the communication opening, Figure 5, Column 7 line 50 – Column 8 line 21; a diaphragm that closes the air chamber, and makes the moving body and the blood make the reciprocating motion by applying pressure or reducing pressure with respect to the air chamber are included, and the diaphragm is sandwiched between a cylindrical wall which has a cylindrical shape and an inner space of which is the air chamber, and a holder that has an annular shape and that is inserted into the cylindrical wall on an outer side in a radial direction of the cylindrical wall, Figure 6b, Column 8 line 33-53, motion of manifolds 92/93 with elastomer seals 100 create a diaphragm and air tight seal,
The CUSAK discloses the claimed invention, but is silent in regards to wherein there is a moving body that is arranged in the measurement flow channel and that can move in the measurement flow channel; and a clotting accelerator applied on at least one of a flow channel wall surface, which defines the measurement flow channel, and the moving body. 
The KASHIWADA discloses a blood clotting time measurement cartridge, Figure 4 and 9, measurement cartridge 12, [0012], comprising: a measurement flow channel extended long with respect to a cross-sectional area, Figure 8, communication path 68, [0013], an inlet which is provided on one end side of the measurement flow channel and through which blood can be introduced, Figure 4, blood inlet 24, [0021]; a communication opening which is provided on an other end side of the measurement flow channel, Figure 6, vent 68, [0013, 0021];  a storage chamber that is connected to the communication opening and that stores the blood flowing out of the communication opening, Figure 9, flow path 40, [0013, 0014]; a moving body that is arranged in the measurement flow channel and that can move in the measurement flow channel, Figure 9, sphere 78, [0013, 0014]; a clotting accelerator applied on at least one of a flow channel wall surface that defines the measurement flow channel, a storage chamber wall surface that defines the storage chamber, and the stirring bar, Figure 7b, [0015]; and a detection area through which light can be transmitted with respect to a predetermined part in the measurement flow channel and in which it can be detected with light whether there is, in the predetermined part, the blood making a reciprocating motion in the measurement flow channel, Figure 9, [0014, 0019].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the device of CUSAK to include a moving body as taught by KASHIWADA to agitate the contents and so that the agitated blood is evenly and thoroughly mixed with the coagulation accelerator, [0015], to enhance the process of blood clotting in a shorter period of time.   
Additional Disclosures Included are: Claim 2: wherein the blood clotting time measurement cartridge according to claim 1, wherein the measurement flow channel includes a narrowed part in a vicinity of the detection area, CUSAK Figure 3a, region 44, Column 6 line 27-44.; Claim 3: wherein the blood clotting time measurement cartridge according to claim 1, further comprising, on an outer side of the inlet, a shielding part that prevents the blood from flowing toward the detection area, CUSAK Figure 4; and Claim 8: wherein the blood clotting time measuring device in which the blood clotting time measurement cartridge according to claim 1, is set, the device comprising: a detection means that is provided in a position corresponding to the detection area and that can detect the moving body or blood with light; and a pressing means that can press or pull the diaphragm for a predetermined moving amount, Figure 6a, 6b, Column 7 line 50- Column 8 line 53.
Applicant’s invention is drawn towards a device, a blood clotting time measurement cartridge. 
Regarding Claim 4, the CUSAK reference discloses a blood clotting time measurement cartridge, Figure 2, comprising: a measurement flow channel extended long with respect to a cross-sectional area, Figure 2, conduits 30/32, Column 6 line 4-18; an inlet which is provided on one end side of the measurement flow channel and through which blood can be introduced, Figure 2, fill aperture 38, Column 6 line 4-18; a communication opening which is provided on an other end side of the measurement flow channel and through which suction or pressure application with respect to air in the measurement flow channel or the blood introduced from the inlet into the measurement flow channel can be performed, Figure 2, drive aperture 34/40, Column 6 line 4-44; a storage chamber that is connected to the communication opening and that stores the blood flowing out of the communication opening, Figure 8a, region 44, Column 6 line 19-44; and a detection area through which light can be transmitted with respect to a predetermined part in the measurement flow channel and in which it can be detected with light whether there is, in the predetermined part, Figure 2, 8a, 8b, region 44 where photosensor 81/82, Column 6 line 19-44, Column 8 line 22-33, the blood making a reciprocating motion in the measurement flow channel in association with suction or pressure application of the air or the blood from the communication opening, abstract, Claim 8, blood is caused to reciprocally move within the conduit, Column 4 line 60 – Column 5 line 11.
The CUSAK discloses the claimed invention, but is silent in regards to wherein there is a stirring bar that stirs the blood. 
The KASHIWADA discloses a blood clotting time measurement cartridge, Figure 4 and 9, measurement cartridge 12, [0012], comprising: a measurement flow channel extended long with respect to a cross-sectional area, Figure 8, communication path 68, [0013], an inlet which is provided on one end side of the measurement flow channel and through which blood can be introduced, Figure 4, blood inlet 24, [0021]; a communication opening which is provided on an other end side of the measurement flow channel, Figure 6, vent 68, [0013, 0021];  a storage chamber that is connected to the communication opening and that stores the blood flowing out of the communication opening, Figure 9, flow path 40, [0013, 0014]; a stirring means that is arranged in the storage chamber and that stirs the blood in the storage chamber, Figure 9, sphere 78, [0013, 0014]; a clotting accelerator applied on at least one of a flow channel wall surface that defines the measurement flow channel, a storage chamber wall surface that defines the storage chamber, and the stirring bar, Figure 7b, [0015]; and a detection area through which light can be transmitted with respect to a predetermined part in the measurement flow channel and in which it can be detected with light whether there is, in the predetermined part, the blood making a reciprocating motion in the measurement flow channel, Figure 9, [0014, 0019].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the device of CUSAK to include a stirring means as taught by KASHIWADA to agitate the contents and so that the agitated blood is evenly and thoroughly mixed with the coagulation accelerator, [0015], , to enhance the process of blood clotting in a shorter period of time.   
Additional Disclosures Included are: Claim 5: wherein the blood clotting time measurement cartridge according to claim 4, wherein the measurement flow channel includes a narrowed part in a vicinity of the detection area, CUSAK Figure 3a, region 44, Column 6 line 27-44.; Claim 6: wherein the blood clotting time measurement cartridge according to claim 4, further comprising, on an outer side of the inlet, a shielding part that prevents the blood from flowing toward the detection area, CUSAK Figure 4.; and Claim 7: wherein the blood clotting time measurement cartridge according to claim 4, further comprising an air chamber connected to the storage chamber, CUSAK Figure 4, and a diaphragm that closes the air chamber and makes the blood make a reciprocating motion in the measurement flow channel by applying pressure or reducing pressure with respect to the air chamber, CUSAK Figure 6b, Column 8 line 33-53, motion of manifolds 92/93 with elastomer seals 100 create a diaphragm and air tight seal.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over CUSAK, US Patent 5,372,946, submitted on the Information Disclosure Statement on 19 MARCH 2020, US Patents Cite No. 1, and further in view of YONETANI AKIRA, JP 2011-050936 A, submitted on the Information Disclosure Statement on 19 MARCH 2020, Foreign Patent Document Cite No. 12. 
An English Machine Translation of the JP document’s description from espacenet.com has been obtained and has been used for the basis of the rejection below. 
The English Machine Translation of the description is included on the PTO-892. 
Applicant’s invention is drawn towards a device a blood clotting time measurement cartridge. 
Regarding Claim 10, the reference CUSAK discloses a blood clotting time measurement cartridge, Figure 2, comprising: a measurement flow channel in which blood is housed, Figure 2, conduits 30/32, Column 6 line 4-18; an inlet which is provided on one end side of the measurement flow channel and through which the blood is introduced into the measurement flow channel, Figure 2, fill aperture 38, Column 6 line 4-18; a communication opening which is provided on an other end side of the measurement flow channel and through which suction or pressure application with respect to air in the measurement flow channel or the blood introduced from the inlet into the measurement flow channel can be performed, Figure 2 drive aperture 34/40, Column 6 line 4-44; and a detection area through which light can be transmitted with respect to a predetermined part in the measurement flow channel and in which it is detected with light whether there is, in the predetermined part, Figure 2, 8a, 8b, region 44 where photosensor 81/82, Column 6 line 19-44, the blood making a reciprocating motion in the measurement flow channel in association with suction or pressure application of the air or the blood in the measurement flow channel from the communication opening, abstract, Claim 8, blood is caused to reciprocally move within the conduit, Column 4 line 60 – Column 5 line 11. 
The CUSAK reference discloses the claimed invention, but is silent in regards to wherein the measurement flow channel includes a helical flow channel in at least a part thereof, the helical flow channel is defined between a wall surface of a groove part that connects the inlet and the communication opening, and an outer peripheral surface of a shaft-like member that is housed in the groove part and that has a helical groove part winding in a helical manner in a surface, and the groove part has a pair of protruded parts that forms a narrowed part, in which the measurement flow channel is narrowed down, by being protruded from the wall surface of the groove part and that is placed in a vicinity of the detection area with the shaft-like member therebetween.
The AKIRA reference discloses a flow channel that includes a helical flow channel in at least a part thereof, Figure 1, 4, 5, 6, the helical flow channel is defined between a wall surface of a groove part that connects an inlet and a communication opening, Figure 1, 1a, b and 3, Figure 5, 11a, 11b, 13, Figure 6, 21a, 21b, 2, [0018, 0029, 0033], and an outer peripheral surface of a shaft-like member that is housed in the groove part and that has a helical groove part winding in a helical manner in a surface, Figure 1, see dark spots (merging space 2e) in wall of channel between space 2g, Figure 5, see darken area in wall of channel between space 12g, [0023, 0030], and the groove part has a pair of protruded parts that forms a narrowed part, Figure 1 and 5, in which the measurement flow channel is narrowed down, by being protruded from the wall surface of the groove part and that is placed in a vicinity of the detection area with the shaft-like member therebetween, Figure 1 and 5.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the flow channel so that includes a helical flow channel with grooves and a shaft-like member to increase the contact area between reaction substrates immediately after merging is increased and the decrease in the yield of reaction products due to non-uniform concentration is suppressed, [0007], as well as increased fluid mixing, [0023]. .
Additional Disclosures Included are: Claim 11: wherein the blood clotting time measurement cartridge according to claim 10, wherein at least one of the protruded parts has an inclination surface on an opposite side of a side facing the shaft-like member, AKIRA Figure 1, 5.; and Claim 12: wherein the blood clotting time measuring device in which the blood clotting time measurement cartridge according to claim 10 is set, the device comprising: a detection means that is provided in a position corresponding to the detection area and that can detect the blood with light., CUSAK Figure 6A, 6B, 8a-8d, Column 9 line 54-Column 10 line 43.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,504,011 to GAVIN
The GAVIN reference discloses a blood clotting time measurement cartridge, Figure 2 and 5, comprising: a measurement flow channel extended long with respect to a cross-sectional area, Figure 2, conduits 30-34, Column 5 line 66 – Column 6 line 19; a clotting accelerator applied on at least one of a flow channel wall surface that defines the measurement flow channel, a storage chamber wall surface that defines the storage chamber, and the stirring bar, Figure 2, clot promoting reagent 28, Column 6 line 20-23, Column 10 line 30-36;  an inlet which is provided on one end side of the measurement flow channel and through which blood can be introduced, Figure 2, supply reservoir 40, Column 6 line 10-19; a communication opening which is provided on an other end side of the measurement flow channel, Figure 2, drive aperture 35, Column 6 line 20-23; and a detection area through which light can be transmitted with respect to a predetermined part in the measurement flow channel and in which it can be detected with light whether there is, in the predetermined part, Figure 4a, 4b, Column 8 line 49-Column 9 line 3, light sensor 41 and source 43, the blood making a reciprocating motion in the measurement flow channel in association with suction or pressure application of the air or the blood from the communication opening, Column 10 line 8-29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797